 

Exhibit 10.2

 

VAREX IMAGING CORPORATION

2020 Omnibus Stock Plan

 

RESTRICTED STOCK UNIT AGREEMENT

 

Varex Imaging Corporation (the “Company”) hereby awards to the designated
employee (the “Employee”), Restricted Stock Units under the Company’s 2020
Omnibus Stock Plan (the “Plan”). The Restricted Stock Units awarded under this
Restricted Stock Unit Agreement (the "Agreement") consist of the right to
receive shares of common stock of the Company (“Shares”). The Grant Date is the
date of this Agreement (the “Grant Date”). Subject to the provisions of Appendix
A of this Agreement ("Appendix A") (attached), which includes the
Country-Specific Addendum, of the Employee’s Clawback Agreement, and of the
Plan, the principal features of this award are as follows:

 

Total Number of Restricted Stock Units: See “Grant Summary” page on the service
provider web-site.

 

Scheduled Vesting Dates: Number of Restricted Stock Units

See “Grant Summary” page on the service provider web-site.

 

See “Grant Summary” page on
the service provider web-site. 

 

Your acceptance of this award online at the service provider web-site or, when
provided, your signature of a copy of this Agreement, indicates your agreement
and understanding that this award is subject to all of the terms and conditions
contained in Appendix A, which includes the Country-Specific Addendum, your
Clawback Agreement and the Plan. For example, important additional information
on vesting and forfeiture of the Restricted Stock Units covered by this award is
contained in Paragraphs 2 through 5 of Appendix A.

 

PLEASE BE SURE TO READ ALL OF APPENDIX A, YOUR CLAWBACK AGREEMENT AND THE PLAN,
WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. YOU CAN
REQUEST A COPY OF THE PLAN BY CONTACTING THE CORPORATE HUMAN RESOURCES OFFICE IN
SALT LAKE CITY, UTAH.

 

VAREX IMAGING CORPORATION EMPLOYEE   By:                           Title: [NAME]

 



 

 

 

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

1.          Award. The Company hereby awards to the Employee under the Plan as a
separate incentive in connection with his or her employment, and not in lieu of
any salary or other compensation for his or her services, an award of [INSERT
NUMBER] Restricted Stock Units on the date hereof, subject to all of the terms
and conditions in this Agreement and the Plan.

 

2.          Vesting Schedule. Except as provided in Paragraphs 3 and 5, the
Restricted Stock Units subject to this Agreement shall vest as to the schedule
disclosed on the service provider web-site. Restricted Stock Units shall not
vest in accordance with any of the provisions of Paragraph 2 if the Employee has
had a Termination of Service prior to the applicable Vesting Date.

 

3.          Committee Discretion. The Committee, in its absolute discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time. If so accelerated, such
Restricted Stock Units shall be considered as having vested as of the date
specified by the Committee.

 

4.          Forfeiture and Other Remedies.

 

(a)         Except as provided in Paragraphs 2, 3, and 5 and notwithstanding any
contrary provision of this Agreement, the balance of the Restricted Stock Units
which have not vested at the time of the Employee’s Termination of Service shall
thereupon be forfeited. For the avoidance of doubt and for purposes of these
Restricted Stock Units only, Termination of Service will not be extended by any
notice period or “garden leave” that may be required contractually or under
applicable laws, unless otherwise determined by the Company in its sole
discretion.

 

(b)        The Restricted Stock Units granted hereunder shall be subject to the
forfeiture, recapture and other remedial provisions as provided in the
Employee’s Clawback Agreement.

 

5.          Death or Disability of Employee. In the event of the Employee's
death or Termination of Service on account of Disability, each Vesting Date of
the Restricted Stock Units subject to this Agreement shall fully accelerate at
the time of the Employee's death or Termination of Service on account of
Disability, respectively. Any distribution or delivery to be made to the
Employee under this Agreement shall, if the Employee is then deceased, be made
to the Employee’s designated beneficiary, or if either no beneficiary survives
the Employee or the Committee does not permit beneficiary designations, to the
administrator or executor of the Employee’s estate. Any designation of a
beneficiary by the Employee shall be effective only if such designation is made
in a form and manner acceptable to the Company. Any transferee must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

 

6.          Settlement of Restricted Stock Units; Dividend Equivalents.

 

(a)          Status as a Creditor. Unless and until the Restricted Stock Units
have vested in accordance with Paragraph 2, 3 or 5 above, the Employee will have
no settlement right with respect to any Restricted Stock Units. Prior to
settlement of any vested Restricted Stock Units, the vested Restricted Stock
Units will represent an unfunded and unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company. The Employee is
an unsecured general creditor of the Company, and settlement of Restricted Stock
Units is subject to the claims of the Company’s creditors.

 



A-1 

 

 

(b)         Form and Timing of Settlement. Restricted Stock Units will
automatically be settled in the form of Shares upon the applicable vesting of
the Restricted Stock Units pursuant to Paragraph 2, 3 or 5 above, or as soon as
administratively practicable thereafter, provided that such Shares will be
issued no later than the date that is the 15th day of the third calendar month
of the applicable year following the year in which the Shares underlying the
vested Restricted Stock Units are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulations Section 1.409A-1(d).
Fractional Shares will not be issued upon the vesting of Restricted Stock Units.
Where a fractional Share would be owed to the Employee upon the vesting of
Restricted Stock Units, a cash payment equivalent will be paid in place of any
such fractional Share using the Fair Market Value on the relevant settlement
date. No cash will be issued with respect to the Restricted Stock Units except
as described in the preceding sentence with respect to fractional Shares.

 

(c)          Dividend Equivalents. Restricted Stock Units will accrue dividend
equivalents in the event cash dividends are paid with respect to the Shares
having a record date on or after the Grant Date and prior to the date on which
the Restricted Stock Units are settled. Such dividend equivalents will be
converted into cash and paid, if at all, at the same time and otherwise under
the same terms and conditions as apply to the underlying Restricted Stock Units.

 

7.          Tax Liability and Withholding. As a condition to the grant, vesting
and settlement of the Restricted Stock Units, regardless of any action the
Company or any Subsidiary or Affiliate takes with respect to any applicable
taxes or tax withholdings, social contributions, required deductions, or other
payments, if any (collectively, the “Tax-Related Items”), the Employee hereby
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by the Employee is and remains the Employee’s responsibility and
that the Company and its Subsidiaries and Affiliates (a) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Restricted Stock Units, including the award of the
Restricted Stock Units, the vesting of the Restricted Stock Units, the issuance
of Shares in settlement of the Restricted Stock Units, the subsequent sale of
Shares acquired at vesting and the receipt of and settlement of any dividend
equivalents; and (b) do not commit to structure the terms of the Award or any
aspect of the Restricted Stock Units to reduce or eliminate the Employee’s
liability for Tax-Related Items. The Employee also agrees that he or she will
not make any claim against the Company, or any of its Directors, Employees or
Subsidiaries or Affiliates related to tax liabilities arising from the
Restricted Stock Units. Prior to the relevant taxable event, the Employee hereby
acknowledges and agrees that the Company and any Subsidiary or Affiliate shall
satisfy all their obligations, if any, related to the Tax-Related Items by
withholding all or a portion of any Shares that otherwise would be issued to the
Employee upon settlement of the vested Restricted Stock Units; provided however,
that the Company and any Subsidiary or Affiliate may limit the amounts withheld
to the amount necessary to satisfy their minimum tax withholding obligations.
Such withheld Shares shall be valued based on the Fair Market Value as of the
date the withholding obligations are satisfied. The Employee hereby acknowledges
that the Employee will not receive a refund in cash or Shares from the Company
or any Subsidiary or Affiliate with respect to any withheld Shares, whose value
exceeds their withholding obligations for Tax-Related Items, and such excess
amount will be included in the taxes that the Company and any Subsidiary or
Affiliate will pay to the applicable tax authorities on your behalf. The
Employee must pay to the Company or any Subsidiary or Affiliate any amount of
Tax-Related Items that the Company or any Subsidiary or Affiliate may be
required to withhold that cannot be satisfied by the means previously described.
The Company or any Subsidiary or Affiliate may refuse to deliver the Shares to
the Employee if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items. The Employee further acknowledges and
agrees that the Employee is solely responsible for filing all relevant
documentation that may be required in relation to the Restricted Stock Units or
any Tax-Related Items other than filings or documentation that is the specific
obligation of the Company or any Subsidiary or Affiliate pursuant to applicable
law, such as but not limited to personal income tax returns or reporting
statements in relation to the grant, vesting or settlement of the Restricted
Stock Units, the holding of Shares or any bank or brokerage account, the
subsequent sale of Shares, and the receipt of any dividends or dividend
equivalents. The Employee also understands that applicable laws may require
varying Share or Restricted Stock Unit valuation methods for purposes of
calculating Tax-Related Items, and the Company and its Subsidiaries and
Affiliates assume no responsibility or liability in relation to any such
valuation or for any calculation or reporting of income or Tax-Related Items
that may be required of the Employee under applicable laws. Further, if the
Employee has become subject to Tax-Related Items in more than one jurisdiction,
the Employee acknowledges that the Company or any Subsidiary or Affiliate may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 



A-2 

 

 

8.          Rights as Stockholder. Neither the Employee nor any person claiming
under or through the Employee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Restricted Stock Units (whether
vested or unvested) unless and until such Restricted Stock Units are settled in
Shares and certificates representing such Shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Employee. After such issuance, recordation and delivery, the
Employee shall have all the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares.

 

9.          Acknowledgments. The Employee acknowledges and agrees to the
following:

 

·The Plan is discretionary in nature and the Committee may amend, suspend, or
terminate it at any time;

 

·The grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of the Restricted Stock Units even if the
Restricted Stock Units have been granted repeatedly in the past;

 

·All determinations with respect to such future Restricted Stock Units, if any,
including but not limited to, the times when the Restricted Stock Units shall be
granted or when the Restricted Stock Units shall vest, will be at the sole
discretion of the Committee;

 

·The Employee’s participation in the Plan is voluntary;

 

·The value of the Restricted Stock Units is an extraordinary item of
compensation, which is outside the scope of the Employee’s employment contract
(if any), except as may otherwise be explicitly provided in the Employee’s
employment contract (if any);

 

·The Restricted Stock Units are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating termination,
severance, resignation, redundancy, end of service, or similar payments, or
bonuses, long-service awards, pension or retirement benefits;

 

·The future value of the Shares is unknown and cannot be predicted with
certainty;

 



A-3 

 

 

·No claim or entitlement to compensation or damages arises from the termination
of the Award or diminution in value of the Restricted Stock Units or Shares, and
the Employee irrevocably releases the Company and its Subsidiaries or Affiliates
from any such claim that may arise;



 

·Neither the Plan nor the Restricted Stock Units shall be construed to create an
employment relationship where any employment relationship did not otherwise
already exist;

 

·Nothing in this Agreement or the Plan shall confer upon the Employee any right
to continue to be employed by the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company or the
Subsidiary or Affiliate, which are hereby expressly reserved, to terminate the
employment of the Employee under applicable law;

 

·The transfer of employment of the Employee between the Company and any one of
its Subsidiaries or Affiliates (or between Subsidiaries or Affiliates) shall not
be deemed a Termination of Service;

 

·Nothing herein contained shall affect the Employee’s right to participate in
and receive benefits under and in accordance with the then current provisions of
any pension, insurance or other employee welfare plan or program of the Company
or any Subsidiary or Affiliate;

 

·The Company is not obligated, and will have no liability for failure to issue
or deliver any Shares upon vesting of the Restricted Stock Units unless such
issuance or delivery would comply with the applicable laws, with such compliance
determined by the Company in consultation with its legal counsel. Furthermore,
the Employee understands that the applicable laws of the country in which the
Employee is residing or working at the time of grant and/or vesting of the
Restricted Stock Units (including any rules or regulations governing securities,
foreign exchange, tax, labor or other matters) may restrict or prevent the
settlement of the Restricted Stock Units and neither the Company nor any
Subsidiary or Affiliate assumes liability in relation to the Restricted Stock
Units in such case. The Restricted Stock Units may not be settled until such
time as the Plan has been approved by the holders of capital stock of the
Company, or if the issuance of such Shares would constitute a violation of any
applicable laws, including any applicable U.S. federal or state securities laws
or any other law or regulation. As a condition to the settlement of the
Restricted Stock Units, the Company may require the Employee to make any
representation and warranty to the Company as may be required by the applicable
laws.

 

·The Employee understands and agrees that unless otherwise permitted by the
Company, any cross-border cash remittance made to transfer proceeds received
upon the sale of Shares my need to be made through a locally authorized
financial institution or registered foreign exchange agency and may require the
Employee to provide to such entity certain information regarding the
transaction. Moreover, the Employee understands and agrees that the future value
of the underlying Shares is unknown and cannot be predicted with certainty and
may decrease in value, even below the fair market value on the Grant Date. The
Employee understands that neither the Company nor any Subsidiary or Affiliate is
responsible for any foreign exchange fluctuation between local currency and the
United States Dollar or the selection by the Company or any Subsidiary or
Affiliate in its sole discretion of an applicable foreign currency exchange rate
that may affect the value of the Restricted Stock Units (or the calculation of
income or Tax-Related Items thereunder).

 



A-4 

 

 

10.        Changes in Stock. In the event that as a result of a stock dividend,
stock split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s common
stock shall be increased, reduced or otherwise changed, the Restricted Stock
Units shall be properly adjusted.

 

11.        Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary, at 1678 S. Pioneer Rd. Salt Lake City, UT 84104, USA or at such other
address as the Company may hereafter designate in writing.

 

12.        Restrictions on Transfer. Except as provided in Paragraph 5 above,
this award and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this award, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this award and the rights and privileges conferred hereby
immediately shall become null and void. Regardless of whether the transfer or
issuance of the Shares to be issued pursuant to this Agreement has been
registered under the 1933 Act or has been registered or qualified under the
securities laws of any state or other jurisdiction, the Company may impose
additional restrictions upon the sale, pledge, or other transfer of the Shares
(including the placement of appropriate legends on stock certificates and the
issuance of stop-transfer instructions to the Company’s transfer agent) if, in
the judgment of the Company and the Company’s counsel, such restrictions are
necessary in order to achieve compliance with the provisions of the 1933 Act,
the securities laws of any state, or any other law. Stock certificates
evidencing the Shares issued pursuant to this Agreement, if any, may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable laws or pursuant to this Agreement.

 

13.        Binding Agreement. Subject to the limitation on the transferability
of this award contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

14.        Conditions for Issuance of Certificates for Stock. The Shares
deliverable to the Employee upon settlement of vested Restricted Stock Units may
be either previously authorized but unissued Shares or issued Shares which have
been reacquired by the Company. The Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; (c) the approval or
other clearance from any state or federal governmental regulatory body, which
the Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Vesting Date as the Committee may establish from time to time for reasons of
administrative convenience.

 



A-5 

 

 

15.        Plan Governs. This Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

 

16.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to its
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Utah and agree that any
such litigation shall be conducted only in the courts of Utah or the federal
courts of the United States located in Utah and no other courts.

 

17.        Committee Authority. The Committee shall have the power to interpret
the Plan and this Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.
In its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.

 

18.        Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Employee’s participation in the Plan, on the
Restricted Stock Units and the Shares subject to the Restricted Stock Units and
on any other award or Shares acquired under the Plan, or take any other action,
to the extent the Company determines it is necessary or advisable in order to
comply with applicable laws or facilitate the administration of the Plan. The
Employee agrees to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Furthermore, the Employee acknowledges
that the applicable laws of the country in which the Employee is residing or
working at the time of grant, vesting and settlement of the Restricted Stock
Units or the sale of Shares received pursuant to the Restricted Stock Units
(including any rules or regulations governing securities, foreign exchange, tax,
labor, or other matters) may subject the Employee to additional procedural or
regulatory requirements that the Employee is and will be solely responsible for
and must fulfill. Such requirements may be outlined in but are not limited to
the Country-Specific Addendum (the “Addendum”) attached hereto, which forms part
of this Agreement. Notwithstanding any provision herein, the Employee’s
participation in the Plan shall be subject to any applicable special terms and
conditions or disclosures as set forth in the Addendum. The Employee also
understands and agrees that if he works, resides, moves to, or otherwise is or
becomes subject to applicable laws or Company policies of another jurisdiction
at any time, certain country-specific notices, disclaimers and/or terms and
conditions may apply to him as from the Grant Date, unless otherwise determined
by the Company in its sole discretion.

 

19.        Captions. Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

20.        Severability. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

21.        Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

 



A-6 

 

 

22.         Amendment, Suspension or Termination of the Plan. By accepting this
award, the Employee expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended, or terminated by the Company at any
time.

 

23.        Compliance with Laws and Regulations. The Employee understands that
the vesting of the Restricted Stock Units under the Plan and the issuance,
transfer, assignment, sale, or other dealings of the Shares shall be subject to
compliance by the Company (or any Subsidiary or Affiliate) and the Employee with
all applicable requirements under the laws, rules, and regulations of the
country of which the Employee is a resident. Furthermore, the Employee agrees
that he or she will not acquire Shares pursuant to the Plan except in compliance
with all under the laws, rules, and regulations of the country of which the
Employee is a resident.

 

24.        Authorization to Release and Transfer Necessary Personal Information.
The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data by and
among, as applicable, the Company and the Subsidiaries or Affiliates for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan. The Employee understands that the Company and the
Subsidiaries or Affiliates may hold certain personal information about the
Employee including, but not limited to, the Employee’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all Restricted Stock Units or any other
entitlement to Shares awarded, cancelled, vested, unvested or outstanding for
the purpose of implementing, administering and managing the Employee’s
participation in the Plan (the “Data”). The Employee understands that the Data
may be transferred to the Company or any of the Subsidiaries or Affiliates, or
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Employee’s
country or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than the Employee’s
country. The Employee further acknowledges that withdrawal of consent may affect
his or her ability to vest in or realize benefits from the Restricted Stock
Units, and his or her ability to participate in the Plan.

 

25.        Electronic Delivery: By executing this Agreement, whether in writing
or by electronic means, the Employee consents to the electronic delivery of the
Plan documents, this Agreement and any other Company-related documents.

 

26.        Electronic Execution: The Company may request that, in certain
countries, Employee execute this Agreement electronically via a link to a
Company intranet or the internet site of a third party involved in administering
the Plan or via electronic mail or such other means as may be specified by the
Company. Electronic execution of this Agreement shall have the same binding
effect as a written or hard copy signature and accordingly, shall bind the
Employee and the Company to all of the terms and conditions set forth in the
Plan and this Agreement.

 

27.        Execution of this Agreement: Execution of this Agreement, whether in
writing or electronic, shall have the same binding effect and shall fully bind
Employee and the Company to all of the terms and conditions set forth in this
Agreement and the Plan.

 

28.        Communication. To the extent the Employee has been provided with a
copy of this Agreement, the Plan, or any other documents relating to the
Restricted Stock Units in a language other than English, the English language
documents will prevail in case of any ambiguities or divergences as a result of
translation.

 



A-7 

 

